Title: To Benjamin Franklin from Joseph Priestley, [February 1766]
From: 
To: 


[February 1766]
[First part missing] myself so much as to think I am able to [carry to completion] this large plan. I only propose to do it [if I can leave] it to you and my other friends in Lon[don readily to sup]ply my deficiencies. In the mean time I should be glad to have your sentiment of it. [Asking your pardon for] trespassing so long upon your patience [I am with the greatest res]pect, Dear Sir your most obliged humble servant
J Priestley
[Torn] contents[torn]ent, to[torn]
